 



Exhibit 10.37
Amendment No 4
Manufacturing Services and Supply Agreement
This Amendment No. 4 to the Manufacturing Services and Supply Agreement
(“Amendment”) is entered into between Solectron Corporation, a Delaware
corporation, and its subsidiaries and affiliates, which includes Solectron
Technology Singapore Ltd., Shinei, Solectron Technology Sdn Bhd, Solectron
Netherlands BV and any other Offshore Business Headquarters (together or
individually, “Solectron”), and Asyst Technologies, Inc., and its subsidiaries
and affiliates (together or individually, “Asyst”), effective August 1, 2005
(the “Amendment Effective Date”) and amends to the extent expressly provided
below the Manufacturing Services and Supply Agreement dated September 5, 2002
between Asyst and Solectron (and as previously amended on September 23, 2003,
February 17, 2005, June 10, 2005, the “Agreement”).
All terms not expressly defined in this Amendment shall be given the same
meaning and intent as defined or provided in the Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Asyst and Supplier hereby agree to amend and do
amend the Agreement, as follows:
1. Delete the provisions of Section 10.1, of the base terms of the Agreement in
their entirety and insert the following in their place and stead:
Manufacturer’s pricing model is set forth in Attachment R. The prices shall be
in U.S. Dollars and other than customs duty, general services tax, or clearance
charges, shall include all federal, state, municipal, or government value-added,
excise, sales, withholding, transfer, use, occupational or like taxes now or
then in force and effect. All prices shall include the cost of packaging and
labeling in accordance with the Bill of Materials. The Parties shall review such
prices on a quarterly basis and shall make any adjustment necessary to such
prices to be competitive with other third party bids and Manufacturer’s own
actual manufacturing costs based on the baseline pricing model in Attachment R.
Any price changes must be agreed upon in writing by the Parties.
All other Sections of the Agreement, to the extent not expressly amended in this
Amendment, shall remain unchanged and in full force and effect. Nothing herein
shall otherwise amend, modify or extend any right, obligation or liability of
the parties under the Agreement.
Executed and agreed on the dates shown below.

                 
Agreed:
          Agreed:     Solectron Corporation       Asyst Technologies, Inc.
 
               
By:
  /s/ Lawrence Conrad       By:   /s/ Steve Debenham
 
               
 
                Authorized Signature
      Authorized Signature

 
               
Title:
  VP, Sales & Acct Mgmnt       Title:   VP, GC & Scty
 
               
 
               
Date:
  December 6, 2005       Date:   11/30/05
 
               

